DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 and 20 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogynskyy et al. (US 2019/0362089) in view of Gottemukkala et al. (US 2017/0140319) and in further view of RAJ (US 2015/0317892).

Regarding claim 1, Rogynskyy teaches a computer-implemented method comprising: 
accessing a mapping definition ([0249]) that defines a mapping between a first level attribute, a second level attribute, and a third level attribute of an application ([0098], [0177], [0201]-[0202], [0220] note that nodes can be mapped in a hierarchal linking, which provides levels [0221]), 
the first level attribute indicating a goal of an operation of the application ([0218], [0431] “node graph … can establish goal outcomes and recommend actions based on analyzing electronic activities or … systems of record”), 
the second level attribute indicating a factor that contributes to the goal ([0219], [0261]),
the third level attribute indicating a metric associated with the factor ([0222], [0261], [0391], [0445]); 
detecting operations of the application by a plurality of user accounts ([0216]-[0217], [0678] “identify one or more electronic accounts associated with the electronic activity”; [0206] “electronic activity … such as, emails, calendar meetings, and phone calls”);
accessing metrics that measure the operations of the application by the plurality of user accounts ([0221]-[0222] “Linking the electronic activity to one or more record objects can enable the status, metrics”), the metrics indicating frequencies ([0355], [0590] “generating a count of each value of the field across all node profiles”, “threshold of values have a frequency count”, [0434] “metrics can indicate low responsiveness, empty times on calendar during key business hours,” [0618]), dates ([0265] “certain parameters, such as dates”, [0374]), and times of operations of the application by the plurality of user accounts ([0374] “update the node profile of the person to indicate that the person is out of the office until the return date”, [0376], [0378], [0420], [0425]), types of documents being accessed ([0685] “electronic activity can include electronic mail messages … social media messages, mobile application messages, instant messages, cellular messages such as SMS, MMS, among others, as well as … files, photographs, screenshots, browser history, internet activity, shared documents”, [0690]), and enterprise organization data of the plurality of user accounts ([0349], [0355], [0396], [0425]); 
generating a graphical user interface for the first level attribute, the graphical user interface configured to display the metric from the third level attribute that is mapped to the second level attribute for a set of user accounts from the plurality of user accounts based on the mapping definition ([0386]-[0387]); 
identifying a first value of the first level attribute ([0380] “identify fields that have values”, [0388], [0407], [0586], F27:2708), a second value of the second level attribute corresponding to the first value, a third value of the third level attribute corresponding to the second value ([0207], [0237], [0416] “correlate the metrics with desired performance outcomes or results, including but not limited to closed sales, recruited candidates, or renewed contracts to identify which metrics are correlated with desired performance outcomes”, [0422] “linking engine can match, correlate, link or otherwise associate electronic activities with outcomes (e.g., advancing stages, won, lost, etc.) stored in the system of record”, [0587], [0592])(see NOTE I);
generating a configuration setting ([0236]) for the application of the set of user accounts based on the third value of the third level attribute ([0235], [0274]-[0275], [0444]) and 
applying the configuration setting to the application of the set of user accounts ([0388] “automatically … update the access configuration profile for the member node profile”), the configuration setting configured to customize generation system can then identify group nodes or group profiles associated with group nodes or companies that match the profile values correlated to the high performance level of the member node”, [0469] “generate the group node network containing group profiles for group nodes … identify granular values that are correlated with desired performance or outcomes based on stages of opportunities or stages of other business processes, stored in record objects”, [0587])(see NOTE II), 

NOTE I Rogynskyy teaches a hierarchal graph nodes, which comprise field-value pairs (“each record object can have one or more object field-value pairs” [0612]).  For example, node profile with values (first level attribute) is matched (correspond to) activity node (second level attribute) “electronic activity is to be matched to the node profile” ([0589]), which further identifies other node profiles “Based on this relationship and based on information extracted from the second electronic activity used to identify a second subset of node profiles that the second electronic activity is to be linked to, such as node profiles” [0592]. Thus, matching first node (first level attribute) with activity node (second level attribute) and matching activity node (second level attribute) with second electronic activity is “a third value of the third level attribute corresponding to the second value” (as shown in [0597]).
NOTE II Rogynskyy teaches that different, customized values are assigned to various user profiles, such as availability, status and behavior preferences ([0332], [0427], [0440], [0444], which are clearly custom for each user).  In order to achieve the desired goals, different user accounts, in the node graph are linked with different electronic activities – “link such electronic activities to node profiles of a node graph, update the node profiles based on the contents of the electronic activities, match the electronic activities to record objects of one or more systems of record of companies, generate activity patterns of node profiles including but not limited to communication styles, response rates, response times, communication mode preferences, among others” [0438].  Since profile nodes are based on custom values for each profile node, then it is reasonable to conclude that “the customized feature corresponding to the second value of the second level attribute that is mapped to the third value of the third level attribute” (i.e. when node profiles are linked to activities, performance and outcome, which are second and third level attributes).
However, to merely obviate such reasoning, He discloses “applying the configuration setting to the application of the set of user accounts, the configuration setting configured to customize a feature of the application for the set of user accounts” ([0035], [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rogynskyy to include configuration setting configured to customize a feature of the application for the set of user accounts as disclosed by He.  Doing so would satisfy habit of usage and personalized requirement of different users at the same time (He [0003]).

Further, Rogynskyy teaches generating a hierarchal graph of nodes that match, correlate, link or otherwise associate electronic activities with goals and outcomes [0421].  Wherein a user can update the graph and indicate different correlations.  Rogynskyy further teaches that such graph is presented for a display in an interface to receive various user selections [0386]-[0387].  Thus, it is reasonable to conclude that since the graph comprise different, linked /mapped nodes, and different nodes comprise various attributes and metrics that such attributes, such as goals and outcomes and metrics, which include engagement scores for users, employees, specific deals or opportunities, managers, companies, or other parties associated [0261] are obviously displayed as well in a graphical user interface.
However, to obviate such teaching Gottemukkala teaches generating a graphical user interface for the first level attribute, the graphical user interface configured to display the metric from the third level attribute that is mapped to the second level attribute for a set of user accounts from the plurality of user accounts based on the mapping definition ([0046], [0053], [0133]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rogynskyy to include display of metrics and attributes as disclosed by Gottemukkala.  Doing so would help increase overall success of an organization (Gottemukkala [0026]).

Rogynskyy does not explicitly teach, however RAJ discloses customize an operation of a feature of the application and the feature operating differently at preset times that are indicated in the configuration setting ([0016]-[0018]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rogynskyy to customize an operation of the feature and application feature operating differently at preset times as disclosed by RAJ.  Doing so allows users more configurations and permits differentiation for service providers (RAJ [0021]). 

Further note, that Gottemukkala likewise discloses the feature operating differently at preset times that are indicated in the configuration setting ([0080]-[0081], [0084] i.e. different users have assigned different models, which operate at different frequencies (daily, weekly) or different periodic intervals, based on the defined timing or activity (weekly, quarterly, annually) (aka the preset times that are indicated in the configuration)). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rogynskyy to include feature operating differently at preset times as disclosed by Gottemukkala.  Doing so would help determining which of the paths are most desirable or optimal for the particular enterprise (Gottemukkala [0003]). 

Regarding claim 11, Rogynskyy teaches a computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor (F1), configure the apparatus to: access a mapping definition that defines a mapping between a first level attribute, a second level attribute, and a third level attribute of an application, the first level attribute indicating a goal of an operation of the application, the second level attribute indicating a factor that contributes to the goal, the third level attribute indicating a metric associated with the factor; detect operations of the application by a plurality of user accounts; access metrics that measure the operations of the application by the plurality of user accounts, the metrics indicating frequencies, dates, and times of operations of the application by the plurality of user accounts, types of documents being accessed, and enterprise organization data of the plurality of user accounts; generate a graphical user interface for the first level attribute, the graphical user interface configured to display the metric from the third level attribute that is mapped to the second level attribute for a set of user accounts from the plurality of user accounts based on the mapping definition; identifying a first value of the first level attribute, a second value of the second level attribute corresponding to the first value, a third value of the third level attribute corresponding to the second value; generating a configuration setting for the application of the set of user accounts based on the third value of the third level attribute; and applying the configuration setting to the application of the set of user accounts, the configuration setting configured to customize an operation of a feature of the application for the set of user accounts, the feature corresponding to the second value of the second level attribute that is mapped to the third value of the third level attribute, the feature operating differently at preset times that are indicated in the configuration setting.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Rogynskyy teaches the method and the system, further comprising: 
identifying a set of user metrics from the metrics for the set of user accounts, the set of user metrics corresponding to the third level attribute, the third level attribute being mapped to the second level attribute (Rogynskyy [0252]-[0253], [0391]); and 
presenting the set of user metrics for the set of user accounts ([0416]-[0418]) in the graphical user interface (Rogynskyy [0386]-[0387], Gottemukkala [0111]-[0112], [0123]).

Regarding claims 3 and 13, Rogynskyy teaches the method and the system, further comprising: 
identifying a value of the first level attribute (Rogynskyy [0367], [0372], [0407]); 
identifying the second level attribute corresponding to the value of the first level attribute based on the mapping definition (Rogynskyy [0373], [0414]-[0415]); 
identifying the third level attribute corresponding to the second level attribute based on the mapping definition (Rogynskyy [0416]-[0418]); and 
identifying a metric corresponding to the third level attribute (Rogynskyy [0416]-[0418], Gottemukkala [0111]-[0112], [0123]).

Regarding claims 4 and 14, Rogynskyy teaches the method and the system, wherein the first level attribute comprises an outcome attribute (Rogynskyy [0416]-[0418], [0263]), the second level attribute comprises a behavior attribute (Rogynskyy [0397]-[0398], [0420]), and the third level attribute comprises an insight attribute (Rogynskyy [0391], [0622]), wherein the mapping definition maps the outcome attribute to one or more behavior attributes, the behavior attribute being mapped to one or more insight attributes, each insight attribute being mapped to one or more metrics (Rogynskyy [0416]-[0418], Gottemukkala [0111]-[0112], [0123]).

Regarding claims 5 and 15, Rogynskyy teaches the method and the system, further comprising: 
computing a benchmark metric corresponding to the set of user accounts, the benchmark metric measuring an operation of the application by other user accounts of the application (Rogynskyy [0400], [0402]), the operation being based on collaboration activities by the other user accounts of the application (Rogynskyy [0418]); 
comparing the metric from the third level attribute for the set of user accounts to the benchmark metric (Rogynskyy [0419], [0421], [0428]); and 
presenting the comparison (Rogynskyy [0428]-[0429]) in the graphical user interface (Rogynskyy [0386]-[0387], Gottemukkala [0046], [0053], [0133], [0111]-[0112], [0123]).

Regarding claims 6 and 16, Rogynskyy teaches the method and the system, further comprising: 
defining a portion of the graphical user interface as an opportunity region (Rogynskyy [0418], [0420]); 
identifying a target group of user accounts corresponding to the opportunity region (Rogynskyy [0420]-[0421], [0440]); 
receiving a filter value corresponding to the target group of user accounts ([0336]-[0337], [0340]); 
filtering the target group of user account based on the filter value (Rogynskyy [0425]-[0426], [0675], [0678]); 
generating the configuration setting (Rogynskyy [0311], [0332]) based on the filter value (Rogynskyy [0425]-[0426]); and applying the configuration setting to the application of the filtered target group of user accounts (Rogynskyy [0700]-[0701], Gottemukkala [0136]).

Regarding claims 7 and 17, Rogynskyy teaches the method and the system, further comprising: generating the configuration setting for the set of user accounts based on the comparison (Rogynskyy [0374]-[0375]); and configuring the application with the configuration setting for the set of user accounts (Rogynskyy [0392], [0396], [0419], [0421], [0428], Gottemukkala [0103]).

Regarding claims 8 and 18, Rogynskyy teaches the method and the system, wherein the metrics indicates at least one of periods of operations of the application by the plurality of user accounts (Rogynskyy [0355], [0420]), frequencies of operations of the application by the plurality of user accounts, periods of communications transmitted using the application by the plurality of user accounts (Rogynskyy [0413]), frequencies of communications transmitted using the application by the plurality of user accounts (Rogynskyy [0331]), subject matter of communications transmitted using the application by the plurality of user accounts (Rogynskyy [0247], [0374]), or recipients of communications transmitted using the application by the plurality of user accounts (Rogynskyy [0336]).

Regarding claims 9 and 19, Rogynskyy teaches the method and the system, further comprising: 
accessing interaction data that measure interactions between the plurality of user accounts of the application ([0349] “electronic activity is indicative of a legitimate business interaction ( e.g., amount of time spent on electronic activities, number of electronic activities, roles, or type of electronic activity such as in-person, video conference, web conference, telephone call”); 
identifying features of the interaction data (Rogynskyy [0206], [0277], [0354]); 
associating one or more features with one or more first level attributes (Rogynskyy [0355]); 
receiving a selection of the first level attribute ([0424] “select the metrics of electronic activities that occurred in the first two weeks and provide those metrics as goals or target goals or target metrics); 
identifying the features corresponding to the selected first level attribute ([0418] “determine which metrics of electronic activities have the highest correlation to successful outcomes in order to generate goals”); and generating a feature graphical user interface based on the identified features (Rogynskyy  [0386]-[0387], Gottemukkala [0046], [0053], [0133], [0111]-[0112], [0123]).

Regarding claim 10, Rogynskyy teaches the computer-implemented method of claim 1, wherein the application comprises at least one of a communication application and a calendar application (Rogynskyy [0206], [0356]), the communication application configured to adjust a frequency of reminders based on the preset times (RAJ [0016]-[0018], [0028], Rogynskyy [0252] “policies can limit bot emails”, [0425] “determining that a volume of electronic activity or responsiveness to electronic activities during a predetermined time interval … remove or filter out metrics or data during the vacation period”, [0678]), the calendar application configured to automatically schedule meetings and limit a number of attendees based on the configuration setting, the application configured to turn off notifications for the set of user accounts based on the preset times (Rogynskyy [0252] “policies can limit bot emails”, [0328], [0336], [0514], RAJ [0016]-[0018], [0028]), the application being configured to generate a dialog box pre-populated with parameters of the feature of the application and to configure the application based on the pre-populated parameters in response to detecting a selection of a confirmation user interface element in the dialog box (RAJ [0014]-[0017]).
NOTE in related art Ramji (US 2015/0186850) likewise discloses claim 10 in [0013], [0017] and further obviate the teaching of Rogynskyy as modified.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rogynskyy as modified to include automatic meeting schedules, as disclosed by Ramji.  Doing so help make meeting organizing simpler (Ramji [0002]).

Regarding claim 20, Rogynskyy teaches non-transitory computer-readable storage medium, the computer- readable storage medium including instructions that when executed by a computer, cause the computer to: access a mapping definition that defines a mapping between a first level attribute, a second level attribute, and a third level attribute of an application, the first level attribute indicating a goal of an operation of the application, the second level attribute indicating a factor that contributes to the goal, the third level attribute indicating a metric associated with the factor; detect operations of the application by a plurality of user accounts; access metrics that measure the operations of the application by the plurality of user accounts, the metrics indicating frequencies, dates, and times of operations of the application by the plurality of user accounts, types of documents being accessed, and enterprise organization data of the plurality of user accounts; generate a graphical user interface for the first level attribute, the graphical user interface configured to display the metric from the third level attribute that is mapped to the second level attribute for a set of user accounts from the plurality of user accounts based on the mapping definition; identify a first value of the first level attribute, a second value of the second level attribute corresponding to the first value, a third value of the third level attribute corresponding to the second value; generating a configuration setting for the application of the set of user accounts based on the third value of the third level attribute; and applying the configuration setting to the application of the set of user accounts, the configuration setting configured to customize an operation of a feature of the application for the set of user accounts, the feature corresponding to the second value of the second level attribute that is mapped to the third value of the third level attribute, the feature operating differently at preset times that are indicated in the configuration setting.
Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Response to Arguments
Applicant’s arguments, filed 08/10/2022, have been fully considered and are addressed in the updated rejections to the claims above. 
NOTE claims 8 and 18 are essentially duplicates of the independent claims and thus, fail to further limit the claims they depend upon.  The applicant is advised to further amend or cancel the claims to avoid a rejection under 112 4th paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 17, 2022